 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDPiper Aircraft Corporation,Plastics Division and Inter-national Association ofMachinists and AerospaceWorkers,AFL-CIO. Case 6-CA-6098July 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn March 28, 1973, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed alimited cross-exception and a brief in answer toRespondent's exceptions and in support of its limitedcross-exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent Piper Air-craft Corporation, Plastics Division, South Renovo,Pennsylvania, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, as so modified:1.Add the following as paragraph 1(c):"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the National LaborRelations Act as amended."2.Substitute the following for paragraph 2(a):"(a)OfferKenneth Eschenbach immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts,Inc,90 NLRB 544,enfd 188 F 2d362 (C A 3,1951)We have carefully examined the recordand find no basis for reversing his findingswithout prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay hemay have suffered as a result of his discriminatorydischarge, in the manner set forth in `The Remedy'section herein."3.Substitute the attached notice for the notice rec-ommended by Administrative Law Judge.2General Counsel has excepted to the Administrative Law Judge's failureto issue a broad remedial order We find merit to this exceptionWe havefound that Respondent violated Sec 8(a)(3) of the Act by discharging Ken-neth Eschenbach As this violation goes to theveryheart of the Act, we findthat a broad order is warrantedBrad'sMachine Products, Inc,191NLRB274APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, an Administrative LawJudge of the National Labor Relations Board hasfound that we, Piper Aircraft Corporation, PlasticsDivision, violated the National Labor Relations Act,and has ordered us to post this notice and to keep thepromises that we make in this notice.WE WILL NOT threaten you concerning your ac-tivities on behalf of the Union.WE WILL NOT discharge you for your activitieson behalf of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, orany other union.WE WILL offer Kenneth Eschenbach immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of pay he may have suffered as aresult of his discriminatory discharge, plus inter-est at 6 percent a year.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Section7 of the National Labor Relations Act, as amend-ed.PIPER AIRCRAFT CORPORA-TION, PLASTICS DIVISION(Employer)DatedBy(Representative)(Title)205 NLRB No. 2 PIPER AIRCRAFT CORPORATION17This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEBERNARDJ. SEFF, Administrative Law Judge: The chargewas filed on May 23, 1972.1 The complaint was issued onAugust 25. The hearing was held on December 13 and 14at Lock Haven, Pennsylvania. The principalissueslitigatedwere whether Piper, through two of its supervisors, by inter-rogation and threats violated Section 8(a)(1) of the Act andwhether Respondent discharged employee Kenneth Es-chenbach for allegedly stealing an air drill press; or if thedischarge was because of union activities and therefore vio-lative of Section 8(a)(3) of the Act. Piper admitted jurisdic-tional facts but denied the commission of any unfair laborpractices.Upon the entire record, including my observation of thedemeanor of thewitnesses,and after due consideration ofthe briefs, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent, a Pennsylvania corporation, has its princi-pal place of business in Lock Haven, Pennsylvania, whereit is engaged in the manufacture, retail, and nonretail saleof aircraft. Piper has two other facilities located in Pennsyl-vania. The instant proceeding concerns the South Renovoplant. During the 12-month period preceding the issuanceof this complaint the answer admits that Respondent re-ceived goods and materials valued in excess of $50,000 di-rectlyfrompointsoutsidetheCommonwealth ofPennsylvania for use at its South Renovo plant. I find thatRespondent is engaged in commerce within the meaning ofthe Act. The answer further admits and I find that theUnion is a labor organization within themeaningof the Act.IITHE UNFAIR LABOR PRACTICESA. The Company's Supervisory HierarchyEdward Blake-Piper's new Corporate Director ofAdministration. Top Management representative whoreports directly to the President.1Dates are in 1972 unless otherwise indicatedHomer J. Rose-Director of Labor Relations.Howard Smith-Toolcrib Supervisor at Lock Ha-ven, Renovo, and Quehanna plants.Glenn Jacobs-Renovo Division Manager or Super-intendent.EmanuelMakin-Manager of Security over allRespondent's operations.Richard Gehret-Fabrications Superintendent.William Dark-Division head in tooling.B.BackgroundRespondent's employees have been represented only atthe Lock Haven plant by the TAM for about 30 years. Thereis no union representing the employees at Renovo. Organi-zational efforts have been made at various times concerningRenovo but these efforts subsided until a strike that tookplace in Lock Haven and ended in February. At this timethere was a resurgence of union activity at Renovo. Theleading union adherent in the plant was Kenneth Eschen-bach. He gave out union cards, distributed literature outsidethe plant gate, arranged for and attended three union meet-ings, and talked up the Union in the plant during lunch andbreaktime. During this period his activities were known toRespondent's supervisors and discussed with him by twosuch supervisors, Glenn Jacobs and Richard Gehret.C. Alleged Violations of 8(a)(1)Sometime during February or March, while Eschenbachwas at his work station in the cutting room, SupervisorGehret came to Eschenbach and said, "I was one of theleading organizers at Lock Haven." He then said, "You canget into a hell of a lot of trouble over it." At this point inthe conversation Gehret told Eschenbach "he had betterwatch his step because Piper didn't need a union at SouthRenovo." Thereafter, on a number of occasions during the3months prior to Eschenbach's discharge, Gehret askedEschenbach what he thought of the Union and again cau-tioned him that he had better watch his step.Eschenbach recounted another incident which took placesometime in March. Gehret approached him and in thecourse of the conversation that ensued Eschenbach said thata petition was going to be filed for an election before long.Subsequently, after the Easter vacation in April, Gehretcame up to him near his burr and patch work place and said,"Well big shot I thought you and that damned union wasgoing to petition for an election." Eschenbach rejoined thatitwas coming and Gehret allegedly said, "You had betterwatch your step, you're skating on mighty thin ice." Thisremark was overheard and corroborated by Ted Greene, afellow employee, who was working in the area where Gehrethad the above conversation with Eschenbach. The GeneralCounsel, in his brief, points out that "two weeks later Es-chenbach was discharged."Eschenbach testified that sometime during the spring,Superintendent Jacobs approached him a number of timesin the patch and burr section of the plant. It is not clear inthe record if Jacobs repeated the following remark morethan once but Eschenbach said, "Jacobs warned me that myunion activities were going to get me fired some day." 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth Jacobs and Gehret flatly denied the quoted state-ments attributed to them. The Respondent, in two sectionsof its brief, vigorously stated that there was no corrobora-tion of Eschenbach's recital concerning Gehret's remarksfrom Greene who was never called to the witness stand andtherefore gave no testimony. The Company is in error.Greene did testify and did affirm two phrases ofEschenbach's testimony: "you better watch your step-you're skating on thin ice" or words that sounded like that.In Gehret's version of this discussion with Eschenbach heclaims he said:How are things going. Kenny replied "they're going togetjust what they want . . . we've got 30 cards signedup-we're going to have a vote. Gehret replied, Well,Kenny, this has always been your right.... We'vetold you that since we've come up here.And our position as far as the Company has been con-cerned is look: We can operate this plant without aunion. Give us a chance. If we don't do the properthings you always have that alternate (alternative) to goand vote for a union.Conflictsin testimony will be resolvedinfrain the instantdecision under the caption"Credibility."D. The Incident Concerning theAlleged Theftof the Drill PressAn employee,Paul Embick,stated that about a weekbefore Eschenbach's discharge(April 21)he told Superin-tendent Jacobs that he had heard from another employee,James Watt,that a sander belonging to Respondent hadbeen seen in a Renovo garage operated by James McGow-an.Watt credibly testified that he never spoke to Jacobs inconnection with property in this garage,did not see anysuch property there,nor did he observe Eschenbach placingany property at McGowan's garage.Jacobs passed informa-tion concerning the tool on to Emanuel Makin who isRespondent'smanager of security.Makin, accompanied byHoward Smith,Piper's toolcrib supervisor,paid a visit totheMcGowan garage onApril 21.They did not have asearch warrant but claimed they were given permission tolook over McGowan's tools.McGowan denied he gaveSmith permission to examine the tools. In any event it is notdisputed that Smith did in fact examine some tools foundin the garage.Smith,who was looking for a Datco grinder,found no grinder but located an Aro air drill press which heallegedly identified as being a Piper tool.When queriedabout where McGowan had gotten it McGowan said it hadbeen loaned to him about 2 or 3 years ago by someonenamed Charles Moore.McGowan also stated that all thetools in the garage belonged to him and he could prove it.Meanwhile the Company,from a list it had, allegedlyidentified the tool as having serial number T 387518. Ma-kin did not initially recall the serial number but after sometestimony said positively that a company inventory showedthe tool belonged to Piper.Mysteriously the tool seems tohave disappeared. Makin did not take the tool with him, didnot return to the inside of the garage, and made no effortto recover it from McGowan. While in the garage, Makintold McGowan, "Your buddy [Eschenbach] will be fired forthis." It is not denied that Eschenbach and McGowan werefriends.Makin also did not press charges against McGow-an.It should be noted that during cross-examination Makintold conflicting stones about whether he ever returned tothe garage. Finally he said he accompanied Edward Blake(Respondent's director of administration) to the "premises"on which thegarage waslocated. There is no testimony thatanyone had ever seen Eschenbach remove the air drill pressfrom the Renovo facility.The procedure to secure a tool from the toolcrib was asfollows: a leadman could request a tool from the toolcribattendant. It was signed for in triplicate; one copy was puton a clip board kept in the crib, one copy was kept by theCompany, and one copywas givento the employee. TheRespondent used its copy to make a notation on a 3 x 5 cardwhich was retained in a box in the crib. When a tool wasreturned the copy on the clip board was returned to theemployee who then usually tore up his two copies. Thetoolcrib attendant, leadmen, and other employees have ac-cess to the crib. Leadmen and the attendant have keys andwhile it isclear Eschenbach also had a keyas pointed outby the General Counsel anyone in the crib had equal accessto the 3 x 5 box and if Eschenbach wanted to remove theclip board record of his grinder and thus cover up his al-leged taking and failure to return it, he could also havedestroyed the card index record. There is no such evidencein the record.The company card contains the notation: "Department731, K. E. 3/ 1 /71." Toolcnb attendant, Francis Conti, con-firmed that he had charged the tool out to Kenneth Eschen-bach whose initials he had placed on the card.About mid-day on April 21, after examination of toolcribrecords and the interview with Conti, Makin informed Rose(the then director of industrial relations) that Smith and hehad found a drill motor which they concluded belonged toPiper in McGowan's garage and which had been chargedout to Eschenbach. Rose then spoke to Blake who instruct-ed him to give Eschenbach a hearing and to terminate Es-chenbach if he could not explain why the drill was in thegarage.Thereafter, in the afternoon of April 21 a meeting tookplace in Jacobs' office; Jacobs, Makin, Rose, Smith, andEschenbach were present. Makin stated that Eschenbachwas charged out with a drill press that was allegedly foundoutside the plant. Eschenbach asked if he was being chargedwith stealing. Makin said, "not directly but that the Compa-ny knew he took it." Eschenbach retorted that "he was 42years old and had never stolen anythingin his life.Anybodywho charged him with theft would have to fight him." Therecord shows on direct examination he answered this ques-tion:Q. Did you ever steal any property from Piper Air-craft?A. Never.The Company's brief underlines its contention that Eschen-bach did not deny he took the air press drill. The above PIPERAIRCRAFT CORPORATIONquotes constitute a total denial.Eschenbach then said he had a wife and five children andno unemployment protection. If Piper wanted him to payfor the tool he would do so. The Company seeks to makemuch of this statement arguing that-if he did not take thetool-why should he offer to pay for it. Blake contendedthat only because he was convinced of Eschenbach's guiltdid he reach his determination to fire him. On reflection,however, it is not difficult to understand that a man, facedwith loss of his job and his income, with a large family tosupport, was desperately anxious to avoid the loss of hislivelihood. Under these circumstances it is understandablethat an employee might offer to pay for the tool in order toprotect his family. This conclusion is fortified by the fact,not denied on this record, that it was not an unusual eventfor an employee who could not account for a tool to offerto pay for it.The record is devoid of evidence to show that anythingwas said during the exit interview about Eschenbach's badwork record or reprimands. In fact it was only during ameeting Blake held with McGowan to diplomaticallysmooth over McGowan's feelings of anger involving Piperand the incident of the drill press that Respondent be-thought itself of Eschenbach's work history. Blake testifiedthat he gave this reason to McGowan.Unsatisfactory work record. In fact, at that time, it wasafter this meetingthat I decided it would be "habitualviolation of Company rules and unsatisfactory workrecord."The meeting between Blake and McGowan took place somedays after Eschenbach was discharged.Blake was asked if he had discussed Eschenbach's workrecord with Rose before he went to see McGowan. Heanswered, "Very lightly, very very lightly." Blake said hewas not personally familiar with Eschenbach's work record.He said he had only a 5-minute telephone conversation withRose about Eschenbach and was not too concerned with hiswork record. Blake testified that he gave Rose the followinginstruction about the possibility of discharging Eschen-bach:I told him that if Mr. Eschenbach couldn't explain whythe drill was at the garage, to terminate him and I wentfurther to say he could negotiate the termination be-cause I would rather not make it for theft both for hissake [McGowan's] and mine.Blake further said he had told McGowan that he hadcome to the garage because of all the rumpus. He added:Ididn't know about the incident over the weekend. Iappreciated his cooperation in letting my fellows go in.Ialso came up there to get the evidence. My fellows[Makin and Smith] didn't bother to get the evidence.They just took a number and left.It should be further noted that Respondent had put up anotice in the Lock Haven and Renovo plants dated April 5,2 weeks before Eschenbach was discharged. The notice(G.C. Exh. 3) applied to all Piper plants in Pennsylvania. Inrelevant part it read:On Tuesday, April 4, 1972 it was agreed between theCompany and the Union that we eliminate the presentdemerit system and to clear all personnel records ofdements.19The record continues:Q.Mr. Blake, was it your intention in authorizingthe posting of this notice to all supervisors to clear theslate, so to speak, of past derelictions of duty and startoff fresh?A. Yes, sir.Q.May I ask this question: absent the incident con-cerning the drill press, would this man be discharged?A. [Blake]: It wouldn't have brought anything to ahead.There would be no reason to discharge him.In fact,my review of the record when I talked to anyone con-cerned-I said, "Why wasn't he terminated long ago?"But this was before my time... .Q. It is significant tome as a trial judge that whatev-er the derelictions were, they lasted for 8-1/2, 9 years,and nothing was ever done about it.A. [Blake]: That's right.E.Eschenbach's Bad Work and ReprimandsThe record is replete with notations in Eschenbach's per-sonnel folder going back all the way to 1964. It should benoted that when Rose, the then director of labor relations,was asked about these notations he characterized them asbeing "mostly minor." Rose also testified that only approxi-mately a dozen employees had been disciplined and theywere mostly employees who had worked for the Companyfor relatively short periods of time-a year, 2 years. In thedozen he said, "I am not counting those who were terminat-ed during their probationary period."Rose further testified as follows:Q.Were any of them discharged for the kind ofreasons that you have explained relate to Mr. Eschen-bach?A. None discharged, although severe disciplinaryaction was taken on some.Q.What constitutes "severe disciplinary action"short of discharge?A. In one case, a suspension of one month.About a year prior to his discharge, Eschenbach witnesseda South Renovo employee, Clarence Pickering, loadingcompany property into his station wagon. This was broughtup to the attention of Jacobs on the day it occurred. Noaction was ever taken against Pickering who is still em-ployed. Other employees, who were caught in the act ofremoving company property, were not disciplined with theextreme penalty of discharge. For example, employees Bea-le and Fetter were apprehended by a guard in May 1971removing gasoline from the plant and received only 1-month suspensions. To quote from the General Counsel'sbrief, "Eschenbach, on the other hand, was summarily dis-charged even though he was never observed actually remov-ing the tool that Respondent accuses him of pilfering. Thedisparity of treatment is glaring."The Company went to great lengths in its attempt tojustify the discharge of Eschenbach based on what the Re-spondent chooses to call his "abominable record" and 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD"poor track record."Piper dredged up a series of com-plaints, one of which went all the way back to 1964 plusothers up through1971. Thesecomplaints encompassed hisuse of vulgar language to a group of female employees-thislast is a commonplace occurrence in contemporary industri-al life; a failure to punch his timeclock card at a time whenhe experienced substantial eye discomfort from flyingpieces of plastic; and the making of bad parts on a certainevaporator cap which Eschenbach admitted but explainedas having been fabricated in accordance with faulty instruc-tions from Jacobs.Despite all his alleged faults Eschenbachnever received a written warning or any other imposition ofdiscipline. Furthermore the Company's then director of la-bor relations characterized these incidents as being minormattersIn any event,despite his allegedly bad performance onthe job,he was promoted to the position of leadman whichjob he occupied for 3 years.It was not controverted that hewas never removed from this position by the Company andin fact stayed on performing this job because the Companysaid it needed him, despite his request to give it up. At onetime he had 36 employees under his direction.Most important Blake, who made the decision to fireEschenbach,testified that he did so solely because Eschen-bach removed a tool from Respondent's plant and not be-cause of his work record with which Blake testified he wasunfamiliar.Therefore the record shows that but for the circumstan-tial, inconclusive totally uncorroborated accusations con-cerning the drill press Eschenbach would not have beendischarged.The Company's reference on the terminationslip "Terminated due to repeated violations of Companyrules and improper conduct," admittedly authored byBlake,seems to be a sheer afterthought and was untrue.F.Company Knowledge of Union ActivitiesIt is uncontrovertedthat Jacobs and Gehretwere awareof Eschenbach's union activities.WhileI found Blake to bea generallycrediblewitness and he denied knowledge ofEschenbach's union activities it seemshighly unlikely thatwhen the complaints werebroughtto Blake about Eschen-bach thatbesides the discussionof theloss of the tool nomention was made of Eschenbach's union activities. I drawthis inference because of Respondent's shifting reasons forthe discharge.The Companyin effect told Eschenbach onApril 21 thatitbelieved he stole the tool and fired him. OnApril 24 hewas given a termination slip which gave as thereason for his discharge"repeated violationsof Companyrules and improper conduct."Abouta week later,at the endof a plantwide talk onsafety, Jacobstold the employees thereason Eschenbach was discharged had nothing to do withthe theft of a tool.Neither the violationof companyrules nor the allegedtheftstand up under critical analysis.When the assertedreasons for the dischargegiven by the Companyare shiftedtheremust have been some other reason I conclude thereason given for the discharge was a pretext and that the realreason was due to Eschenbach'sunion activities.This isbuttressedby Gehret's remarksthat the Company did notneed a union in its Renovo plant.Accordingly, and for the reasons stated, I find and con-clude that Eschenbach was fired in violation of Section8(a)(3) ofthe Act.G. Credibility 2Ido not believe that Plant Manager Jacobs warned Es-chenbach that his union activities were going to get himfired some day.Jacobs was a member of the Union at the Lock Havenplant. He came up through the ranks and became a divisionmanager.In this capacity it became part of his duties to dealwith the Machinists union in the handling of grievances.The Union never filed any complaints against Jacobs per-sonally.It ishighly unlikely that a supervisor with years ofexperiencein handling labor problems at Lock Haven andatRenovo would baldly threaten an employee with dis-charge because of his union activities.It is elementary indealing with labor problems that such a threat is violativeof the law. On the whole I was favorably impressed withJacobs' demeanor while he was testifying. I credit Jacobsand recommend that the allegation in the complaint that hetold Eschenbach that his union activities were going to gethim fired some day be dismissed.On the other hand, Richard Gehret was garrulous andmade a rather poor witness. It is likely that he went out ofhis way to make a taunting remark about what progressEschenbach was making in his attempt to unionize the em-ployees at Renovo. I credit Eschenbach who testified thatGehret said: "You better watch your step, you're skating onthin ice." This incident was corroborated by employee TedGreene. The words attributed to Gehret fit more closely thekind of shop talk Gehret had with Eschenbach than theversion of this conversation givenby Gehret.Gehret's ver-sion of this talk is too studied and too pat to be believed.Gehret admits he said," .. .we can operate this plantwithout a union.Giveus a chance. . .. " This languagecontains a thread of talk which more likely would be madein shorthand shop talk as "you better watch your step-you're skating on thin ice." My evaluation of Gehret's testi-mony makes it seem probable that he made the statementattributed to him and I credit Eschenbach on this point.Such language carries an implied threat of discharge. It istherefore violative of Section 8(a)(1) of the Act. I so find.Eschenbach appeared to be tense and somewhat combat-ive in his demeanor. It should be kept in mind that he wasfighting for his livelihood and the well being of his wife andfive children.Respondent calls attention to certain inconsis-tencies in his testimony. It is not suprising that any witnesswould have difficulty recalling insignificant events some ofwhich occurred years ago. It should also be remembered2 1 have consideredthe testimonyof all witnesses, including those whosetestimony I neither acceptnor refer to In evaluating the testimony of eachwitnessIhave relied specificallyon his demeanor and have made my findingsaccordingly Apart fromconsiderations of demeanor I have taken into con-sideration inconsistenciesand conflictingevidence If, in any specific in-stance,Ihave failed either to detailresolutions of conflicts or to haveanalyzed specifictestimony it isfor the reason that, in my judgment, thisDecision wouldonly be to thatextent encumbered,and no advantage to theunderstandingof my findings would be servedBishop & Ma/co, Inc,159NLRB 1159, 1161 PIPER AIRCRAFT CORPORATIONthat Eschenbach was on the witness stand for a long time.His testimony spanned over 88 pages in the transcript andincluded about 62 pages of grueling cross-examination. Forthe most part and viewed overall I found him to be a credi-ble witness.SummaryI have found that Gehert coercively interrogated Eschen-bach and threatened him when Gehret said, "you betterwatch your step-you're skating on thin ice." Eschenbachwas the most active union man in the Renovo plant. TheCompany's defenses included a number of stale incidentswhich were of minor nature and were so described by thedirector of labor relations, Rose. In any event all past dere-lictions of duty were canceled by Blake's issuance of a no-tice to supervisors in all the Company's operations. Thisnotice was issued on April 4, 1972, more than 2 weeks beforeEschenbach was fired. The purpose of this notice was towipe the slate clean. Further, it is to be noted that thecomplaints about Eschenbach could not have been serioussince he was promoted to the position of leadman. He heldthis position for 3 years and when he requested to be re-lieved of these duties the Company asked him to stay on inthis capacity because Respondent needed him.It is significant that he was an 8-1/2 year employee. Therecord contains evidence that no long-time employee hadever been discharged for removing company property. Theheaviest penalty imposed was a month's suspension. Es-chenbach never received a written warning and had neverbeen disciplined prior to his discharge. The disparity oftreatment accorded him indicates a serious defect inRespondent's defenses.The precipitating and only cause for Eschenbach's dis-charge according to Blake who discharged him concerns thealleged removal by him of an air drill press and its allegedappearance in the garage of his friend McGowan. BlaketoldMcGowan, and I credit McGowan, that his boys (Ma-kin and Smith) did not get any evidence to support thecharge against Eschenbach; they only took down a numbersupposedly stamped on the tool. Mysteriously the tool dis-appeared and no effort was made to secure it by the Re-spondent. Nowhere does the record show that Eschenbachstole or removed the air press drill. Whatever evidence doesappearis circumstantial and inconclusive.It should also benoted that while in the instances where property was seenbeing removed from Respondent's property the terminationnotices asto short time employees who were fired clearlystated the discharge that resulted to be due to "stealing."The termination notice received by Eschenbach states thereason for the discharge to be repeated violations of theCompany's rules and improper conduct. The shifting defen-ses of the Respondent create doubt in my mind. Respon-dent contends that Blake, who made the final decision tofireEschenbach, had only occupied his position with theCompany for a month before the discharge; that Blakeknew nothing about Eschenbach's union activities. Blakedenied that he had such knowledge. While generally Blakeimpressed me as a reliable witness it strains credulity toaccept this assertion. He had admittedly discussed Eschen-bach with Rose and Jacobs. I infer that Eschenbach's union21activities were mentioned in their conversations.Basedon the above and the entire record, I find thatEschenbach was discriminatorily discharged in violation ofSection 8(a)(3) of the Act.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.By discharging Kenneth Eschenbach on April 21,1972, because of his support and activities on behalf of theUnion, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.2.By its discharge of Eschenbach and by threateningthat his union activities put him in danger of discharge theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYThe recommended Order will contain the conventionalprovisionsin casesinvolving findings of interference, re-straint, coercion and unlawful discharge, in violation ofSection 8(a)(1) and (3) of the Act. This will require Respon-dent to cease and desist from the unfair labor practicesfound, to offer reinstatement with backpay to Kenneth Es-chenbach, and to post a notice to that effect. In accordancewithusualrequirements,reinstatement shallbe toEschenbach's former or substantially equivalent position,without prejudice to his seniority and other rights or privi-leges.Eschenbach shall be made whole for any loss of earn-ingshe may have suffered by reason of the discriminationagainst him by payment to him a sum of money equal tothat which he normally would have earned from the date ofthe initial discrimination against him (April 21, 1972) to thedate of the offer of reinstatement, less net earnings, if any,during such period, to be computed in the manner pre-scribed in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERSThe Respondent,Piper Aircraft Corporation,Plastics Di-vision,its officers,agents, successors,and assigns,shall:I.Cease and desist from:(a)Discouraging membership and activities in Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO,South Renovo plant,or in any other labor orga-nization,by discriminating in regard to the hire and tenureof employment,or in any other manner in regard to anytermor condition of employment,ofany of theRespondent'semployees,inorder to discourage unionmembership or activities.(b)Coercivelyinterrogating employees concerning theirunion membership,activities,or sympathies;or in any likeor related manner interfering with,restraining,or coercingemployees in the exercise of their rights under Section 7 ofthe Act.(c)Threatening employees concerning their activities onbehalf of the Union.2.Take the following affirmative action, which isdeemed necessary to effectuate the policiesof the Act:(a)Offer Kenneth Eschenbach immediate and full rein-3 In the event no exceptionsare filed as provided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposesstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges,and make him whole for any loss of pay he may havesuffered as a result of his discriminatory discharge, in themanner setforth in "The Remedy" sectionherein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its South Renovo, Pennsylvania, plant copiesof the attached notice marked "Appendix." 4 Copies of thenotice, on forms provided by the Regional Director forRegion 6, after being duly signed by the Respondent's rep-resentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "